Citation Nr: 1817911	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating for pseudo folliculitis barbae (PFB).

2.  Entitlement to service connection for gastric adenocarcinoma (stomach cancer).


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of the Veteran, who had active service from October 1972 to October 1996.  While the appeal was pending, the Veteran died in January 2014.  The appellant is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C.A. § 5121A (2012).  See March 2015 decision granting the request to substitute following an April 2014 request for substitution of claimant upon death of claimant (VA Form 21-0847).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Atlanta, Georgia, which in pertinent part, denied an increased rating for PFB and denied service connection for stomach cancer.  Jurisdiction is currently with the RO in Roanoke, Virginia.

In May 2017, the appellant testified at a Board Videoconference hearing in Roanoke, Virginia, before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing has been associated with the electronic file.  The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issue of service connection for stomach cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

For the entire increased rating period on appeal from October 19, 2007 to January 2014, the service-connected PFB had been manifested by skin tenderness, irritation, and pustules that affected at least 5 percent but less than 20 percent of the exposed areas affected during flare-ups, and treated with topical ointment without requiring systemic therapy.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the rating period on appeal from October 19, 2007 to January 2014, the criteria for an increased 10 percent disability rating, and no higher, for the service-connected pseudo folliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7899-7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's (AOJ) initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, the RO provided the appellant notice in November 2007, prior to issuing the September 2008 rating decision denying an increased rating for PFB.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of the claim by fulfilling its duty to seek and assist in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file includes the military personnel records, service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.

The Veteran was afforded VA examinations in December 2007, April 2009, and April 2010, the examination reports for which are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2007, April 2009, and April 2010 VA examination reports reflect that the VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted an in-person examination, and provided detailed clinical findings.

Based on the foregoing, the Board finds that all relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).

Increased Rating for Pseudo Folliculitis Barbae

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the weight of the evidence demonstrates that the PFB did not undergo an increase within the one year period before the claim was filed with VA in October 2007.

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. 505.  The Board finds that the PFB did not increase in severity during the rating period on appeal so as to warrant staged rating, as explained below.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  See Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Throughout the entire rating period on appeal from October 19 2007, the service-connected PFB had been rated by analogy (as there is no specific diagnostic code pertaining to PFB) under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7899-7806, and assigned a noncompensable (0 percent) rating.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).  

Under DC 7806, the rating code for dermatitis and eczema, a 0 percent rating is provided when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is provided when at least 5 percent, but less than 20 percent, of the entire body is covered, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or for intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is provided when 20 to 40 percent of the entire body is covered, or 20 to 40 percent of exposed areas are affected, or for required systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is provided when more than 40 percent of the entire body is covered, or more than 40 percent of exposed areas are affected, or for required constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118 (2017).  The disability may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (DCs 7801 through 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7806. 

In this case, the appellant contends that the Veteran's service-connected PFB warranted a compensable disability rating.  Specifically, in a March 2011 substantive appeal filed via VA Form 9, the appellant asserts that the PFB covered at least five percent of the exposed or affected areas of the Veteran's body.  During the May 2017 Board hearing, the appellant testified that PFB affected the entire shaved area on the face and down to the bottom of the neck, and that the condition worsened in 2007 when the Veteran became ill.  The appellant testified the PFB would become inflamed with swollen bumps and that the affected area always looked irritated.  The appellant testified that the PFB was treated with topical ointments.

After a review of all the evidence, lay and medical, the Board finds that the evidence is in equipoise on the question of whether manifestations of the PFB more closely approximate the criteria for an increased rating of 10 percent under 
DC 7806 for the period from October 19, 2007 until the Veteran's death in January 2014.  The VA examinations performed in December 2007, April 2009, and April 2010 show PFB that affects less than five percent of the entire body and less than five percent of the Veteran's exposed areas, and does not require systemic therapy, which is a disability picture commensurate with a noncompensable (i.e., 0 percent) schedular rating; however, the December 2007, April 2009, and April 2010 VA examinations were not conducted during a flare-up of the PFB.  

During the May 2017 Board hearing, the appellant testified that the PFB affected the entire shaving area on the face to the bottom of the neck, indicating the PFB affected at least five percent but less than 20 percent of the exposed areas affected, which is a disability picture commensurate with a 10 percent schedular rating under DC 7806.  Additionally, the December 2007 VA examination report reflects the PFB would occasionally flare-up and become infected and develop into pustules.  

In consideration of the foregoing, and resolving reasonable doubt in the appellant's favor, the Board finds that an increased 10 percent rating for PFB is warranted under DC 7806 for the entire rating period from October 19, 2007 until the Veteran's death in January 2014.  38 C.F.R. §§ 4.3, 4.7.

An increased rating in excess of 10 percent under DC 7806 for PFB is not warranted for any period.  At no time during the rating period was 20 to 40 percent of the entire body covered by PFB, or 20 to 40 percent of exposed body areas affected by PFB.  Also, there was no required systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the period.  For those reasons, the Board finds that the criteria for an increased rating in excess of 10 percent are not met or approximated for any period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration is warranted for the service-connected PFB.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

In this case, the schedular rating criteria contemplate all symptoms and functional impairment associated with the PFB.  Throughout the rating period, the PFB was manifested by skin tenderness, irritation, and pustules that affected at least 5 percent but less than 20 percent of the exposed areas affected during flare-ups, and treated with topical ointment without requiring systemic therapy.  The schedular rating criteria specifically contemplate the percentage of total body and exposed area affected by PFB, including during flare-ups as the Board has considered, and provides for rating based on the treatment required for the skin disease.  The 10 percent schedular disability rating criteria fully encompass the symptoms and functional impairment associated with PFB; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted.


ORDER

For the entire rating period on appeal from October 19, 2007, an increased disability rating of 10 percent, but no higher, for the service-connected PFB is granted.


REMAND

Service Connection for Stomach Cancer

In November 2017, the Board sought a Veterans Health Administration (VHA) advisory medical opinion from an oncologist, which was received in December 2017.  In December 2017, the appellant was sent appropriate notice of the opinion, and was given 60 days to respond.  38 C.F.R. § 20.903 (2017).

In February 2018, the appellant submitted additional evidence in response to the December 2017 VHA expert's opinion.  The appellant specifically indicated that she did not waive RO consideration of the evidence submitted and requested that the Board remand the case to the RO for consideration of the new evidence in the first instance.  As such, a remand is required.  38 C.F.R. § 20.1304(c) (2017).


Accordingly, the issue of service connection for stomach cancer is REMANDED for the following action: 

Readjudicate the appellant's claim, with specific consideration of the December 2017 VHA expert's opinion and the evidence received in February 2018 in response.  If the benefit sought on appeal remains denied, the appellant should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


